Case 2:19-cv-02556-SHL-dkv Document1 Filed 08/20/19 Pageiofé PagelD1

UNITED STATES DISTRICT COURT... . -- ~. 9 3+
WESTERN DISTRICT OF TENNESSEE ° | oe
L~ Eastern (Jackson) DIVISION
;_) Western(Memphis) DIVISION

 

 

 

Ken Ya fA Havd's )
)
Plaintiff, )
)
vs. ) No
Ci dy of Memphs :
Diviston of Zine GEr VICES )
Defendant. )
COMPLAINT
1, This action is brought for discrimination in employment pursuant to (check only those
that apply):

we Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e

to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,
Pub. L. No. 102-166) (race, color, gender, religion, national origin).
NOTE: In order to bring a suit in federal district court under Title VII
you must first obtain a right to sue letter from the Equal Employment
Opportunity Commission.

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§
621 — 634 (amended in 1984, 1990, and by the Age Discrimination in
Employment Amendments of 1986, Pub. L. No. 92-592, the Civil Rights
Act of 1991, Pub. L. No. 102 -166)

NOTE: In order to bring a suit in federal district court under the Age
Discrimination in Employment Act, you must first file charges with the
Equal Employment Opportunity Commission.

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
— 12117 (amended by the ADA Amendments Acts of 2008, Pub. L. No.
110-325 and the Civil Rights Act of 1991, Pub. L. No. 1102-166).

NOTE: In order to bring a suit in federal district court under the
Americans with Disabilities Act, you must first obtain a right to sue letter
from the Equal Employment Opportunity Commission.
Case 2:19-cv-02556-SHL-dkv Document1 Filed 08/20/19 Page 2of6 PagelD 2

JURISDICTION

2. Jurisdiction is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S.C. §§ 1331, 1343. Jurisdiction may also be
appropriate under 42 U.S.C. §§ 1981, 1983 and 1985(3), as amended by the Civil Rights
Act of 1991, Pub. L. No. 102-166, and any related claims under Tennessee law.

 

 

 

 

PARTIES
3. Plaintiff resides at:
AGDY Larwock Lau é
STREET ADDRESS
GheJlby _, Tennessee BEOLT _, Wl -250-f7Y2
County” State Zip Code Telephone Number
4. Defendant(s) resides at, or its business is located at:
LZ F Lh, Miata GIL
STREET ADDRESS
Gkhe Loy . Lenphes, Tennessee, 28/0 5
County 7 City’ State Zip Code

NOTE: If more than one defendant, you must list the names, address of each additional
defendant.

 

 

 

 

 

 

5. The address at which I sought employment or was employed by the defendant(s) is:

BEL A dans Arve:

2
Case 2:19-cv-02556-SHL-dkv Document1 Filed 08/20/19 Page3of6 PagelD3

 

STREET ADDRESS
Shelby . Memphis, Tennessee, 28/03
County City 7 State Zip Code
6. The discriminatory conduct of which I complain in this action includes (check only those
that apply)

| Failure to hire

oy Termination of my employment

yO Failure to promote

iw Failure to accommodate my disability

yO Unequal terms and conditions of my employment

[ Retaliation

| Other acts(specify):

 

NOTE: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by the federal district court.

7. It is my best recollection that the alleged discriminatory acts occurred on:
Tune £0/6 -~ £eprua cy £078
Date(s)

8. I believe that the defendant(s) (check one):

ye is still committing these acts against me.

a is not still committing these acts against me.

9. Defendant(s) discriminated against me based on my:
(check only those that apply and state the basis for the discrimination. For example, if
religious discrimination is alleged, state your religion. If racial discrimination is alleged,
State your race, etc.)
Case 2:19-cv-02556-SHL-dkv Document1 Filed 08/20/19 Page4of6 PagelD4

 

Gender/Sex

 

Religion

 

 

Disability

 

[|

|

|

|_| National Origin
iy

a

Age. If age is checked, answer the following:
I was born in . At the time(s) defendant(s) discriminated
against me.

I was [ ] more [ ] less than 40 years old. (check one)

NOTE: Only those grounds raised in the charge filed the Equal Employment Opportunity
Commission can be considered by the federal district court.

10. The facts of my case are as follows:

On Zo Ly ai LOL, L iti WAFS relieved
of duty “aad Lid |} AL pebened Lo A gparatag
Man ten ance Shar Lhe Mle pyths LZplive woudl
be _talled,

 

See attached
ALE ide

 

(Attach additional sheets as necessary)

NOTE: As additional support for your claim, you may attach to this complaint a copy of the

4
Case 2:19-cv-02556-SHL-dkv Document1 Filed 08/20/19 Page5of6 PagelD5

charge filed with the Equal Employment Opportunity Commission or the Tennessee Human
Rights Commission.

11. ‘It is my best recollection that I filed a charge with the Tennessee Human Rights
Commission regarding defendant’s alleged discriminatory conduct on:

12. It is my best recollection that I filed a charge with the Equal Employment Opportunity

Commission regarding defendant’s alleged discriminatory conduct on: Jane 20/7
Date

Only litigants alleging age discrimination must answer Question #13.

13. Since filing my charge of age discrimination with the Equal Employment Opportunity
Commission regarding defendant’s alleged discriminatory conduct. (check one):

[| 60 days or more have elapsed

| Less than 60 days have elapsed.

14. The Equal Employment Opportunity Commission (check one):

| | has not issued a Right to Sue Letter.

oy has issued a Right to Sue letter, which I received on Ma yA Bk O14

Déte

NOTE: This is the date you received the Right to Sue letter, not the date the Equal
Employment Opportunity Commission issued the Right to Sue letter.

15. Attach a copy of the Right to Sue letter from the Equal Employment Opportunity
Commission to this complaint.

NOTE: You must attach a copy of the right to sue letter from the Equal Employment Opportunity
Commission.

16. I would like to have my case tried by a jury:

ve
a No
Case 2:19-cv-02556-SHL-dkv Document1 Filed 08/20/19 Page6of6é PagelD 6

WHEREFORE, plaintiff prays that the Court grant the following relief:
[| direct that the Defendant employ Plaintiff, or
ay direct that Defendant re-employ Plaintiff, or
a direct that Defendant promote Plaintiff, or

a order other equitable or injunctive relief as follows:

 

A direct that Defendant pay Plaintiff back pay in the amount of
and interest on back pay;

cy direct that Defendant pay Plaintiff compensatory damages: Specify the
amount and basis for compensatory damages:

 

 

A K had:
SIGNATURE OF PLAINTIFF
Date: 8 -XO (AOL4
4994 Lurwood Lane

Address

OM erville,7Ne 280L7
FO 2 REO fF 42

Phone Number
